MARCUS, Justice.
Defendant was charged in a bill of information with violation of R.S. 14:64, armed robbery. Thereafter, he was tried by jury, found guilty and sentenced to twenty years at hard labor. He appeals his conviction and sentence.
The record reveals that no bills were reserved during trial, and none have been perfected. Our review is thus limited on appeal to a review of the pleadings and proceedings for discoverable error. Article 920 C.Cr.P.; State v. Quinn & Batteau, 288 So.2d 605 (La.1974); State v. McCurady, 286 So.2d 638 (La.1973); State v. Farner, 284 So.2d 573 (La.1973); State v. Batiste, 283 So.2d 244 (La.1973); State v. Ambeau, 263 La. 357, 268 So.2d 254 (1972). We have examined the record and find no patent error.
For the reasons assigned, the conviction and sentence are affirmed.